DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “wherein the anodes of the at least two harvesting cells are formed by a single anode layer surrounding the cladding” it is unclear if this is two separate anodes consisting of a respective single layer or if the two anodes are joined and are one anode. If it is that the two anodes are joined and are one anode, it does not further limit claim 1 which requires that each cell comprise its own anode. Further clarification and/or appropriate correction is required.
Regarding claim 4, the claim recites “wherein the optical cladding and the anode are both formed from a p-type semiconductor as a same layer”. It is unclear how the anode and optical cladding can be the same layer since they are recited as separate elements in claim 1 with the anode surrounding the optical cladding. If they are the same layer, how can a layer surround itself? Further clarification and/or appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-9, 12, 13, 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable Carroll (US 2009/0173372 A1) in view of Zaban (US 2010/0200044 A1) in view of Buller (US 2008/0047599 A1).
	Regarding claims 1 and 12, Carroll discloses an optical fiber (see Fig. 3 [0074]-[0081] or Fig. 2):
	an optical fiber core (302 [0079], 202);
	at least one harvesting cell disposed axially along the optical fiber core (302, 202), the harvesting cell comprising:
	an anode surrounding the optical cladding (304 [0079], 204);
	a photovoltaic layer comprising a polymer-based photovoltaic material (308 [0076], 208) disposed radially around and electrically connected to the anode (connected through electrically conductive materials between);
	and a cathode (314 or 210 [0072] [0078]) disposed radially around the photovoltaic layer and electrically connected to the photovoltaic layer (connected through electrically conductive materials between).
	However, Carroll does not explicitly disclose an optical cladding layer surrounding the optical fiber core.
	Zaban discloses an optical core surrounded by photovoltaic cells wherein the optical core is surrounded by a cladding which is used to optimize absorption of light by matching light scattered from core into the surrounding photovoltaic cells by tuning the total internal reflection ([0048] and [0045], see Fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the core of Carroll by including a cladding layer as disclosed by Zaban to optimize the total internal reflection along the core because doing so will allow for more energy to be harness by the solar cells.
	However, modified Carroll does not disclose that the one photovoltaic cell is two photovoltaic cells and that there is an electrical connection connecting the anode of a first one of the at least two solar cells to the cathode of the at least two solar cells to combine respective voltage differences.
	Carroll discloses that a plurality of photosensitive regions can be made separate (see Fig. 4, 404, 406, and 408 [0085]-[0087]) and each section can be connected to electrodes ([0087]).
	However, Carroll does not disclose how the electrodes are connected to the cells when they are positioned along the fiber.
	Buller discloses that the individual anodes (104) can be deposited on the fiber core (102) and that individual cathodes (110) over respective harvesting cells (104, 106, and 108) [0093][0099] and that these cells can be connected [0090] in series.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the patterning of the anodes, cathodes, and cells of modified Carroll so that they are patterned in a manner as disclosed by Buller because Buller discloses that it is appropriate to pattern cells in this manner and serially interconnect them along a core and furthermore because Carroll discloses it is appropriate to separate cells.
	With regards to the limitation “adapted to deliver high-power laser transmission”, “harvesting energy lost due to laser transmission”, “adapted to convert the energy lost tin a voltage difference”, and “to combine respective voltages” the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Senex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Partee Masha, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
	Regarding claims 2 and 3, modified Carroll discloses all of the claim limitations as set forth above.
	In addition, Carroll discloses that a first contact electrically connected to the anode of the second one of the two harvesting cells; and a second contact electrically connected to cathode of the first one of the at least two harvesting cells (each electrode is electrically connected to leads [0039]) and connected to an external circuit ([0039]).
	Regarding claims 4, 6, 7 and 22, modified Carroll discloses all of the claim limitations as set forth above.
	In addition, Carroll discloses that the anode comprises ITO.
With regards to “a p-type transparent conducting film” property of the anode/cladding, if the composition is the same as instantly claimed then it must have the same properties, namely the “a p-type transparent conducting film” property  (see MPEP § 2112.02).  
Regarding claims 8 and 9, modified Carroll discloses all of the claim limitations as set forth above.
	In addition, Carroll discloses that the polymer-based photovoltaic material comprises a heterojunction of a donor and an acceptor ([0048]) wherein the donor is P3HT ([0045]).
Regarding claims 10 and 11, modified Carroll discloses all of the claim limitations as set forth above.
In addition, Carroll discloses that the polymer-based photovoltaic material comprises a nanoparticles including fullerenes ([0050]-[0051]).
With regards to “nanoparticles having enhanced infrared or near infrared absorption” property, if the composition is the same as instantly claimed then it must have the same properties, namely the “nanoparticles having enhanced infrared or near infrared absorption” property  (see MPEP § 2112.02).  
Regarding claim 13, modified Carroll discloses all of the claim limitations as set forth above.
In addition, Carroll discloses that the cathode includes a metal ([0057]).
Regarding claim 15, modified Carroll discloses all of the claim limitations as set forth above.
In addition, Carroll discloses that the cathode is LiF (able to conduct charge carriers and thus can be considered cathode material) and a reflective cladding surrounding cathode (metal layer surrounding LiF , 2nd layer of second electrode [0057]) functions as reflective cladding.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Carroll (US 2009/0173372 A1) in view of Zaban (US 2010/0200044 A1) in view of Buller (US 2008/0047599 A1) as applied to claims 1-4, 6-9, 12, 13, 15, and 22 above and in further view of Pali (Inverted P3HT:PCBM organic solar cells on low carbon steel substrates) with further evidence provided by Li (The Optics of Organic Photovoltaics: Fiber-Based Devices) and Matsugai (US 2014/0077324 A1).
Regarding claim 14, modified Carroll discloses all of the claim limitations as set forth above.
In addition, Carroll discloses that additional charge transport layers can be added ([0065]). 
Pali discloses a ZnO layer between a PCBM:P3HT organic active layer and an aluminum electrode and that this improves efficiency (see conclusion section, pg. 347).
It would have been obvious to one ordinary skill in the art at the time of filing to modify the interface between the organic active layer and the Al electrode of modified Carroll by adding a ZnO as disclosed by Pali between the organic active layer and the Al electrode because it improves solar cell efficiency.
Li discloses that the index of refraction of the PCBM:P3HT layer is 1.6 (see Fig. 10) and Matsugai discloses that the index of refraction of ZnO is 1.8-2 ([0054]). 
With regards to the ZnO acting as an optical cavity, since it is sandwiched between a reflective material and the organic active layer it will serve as an optical cavity for reflected light from the metallic electrode.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Carroll (US 2009/0173372 A1) in view of Zaban (US 2010/0200044 A1) in view of Buller (US 2008/0047599 A1) as applied to claims 1-4, 6-9, 12, 13, 15, and 22 above in further view of Bosham (US 2003/0002548 A1).
Regarding claim 5, modified Carroll discloses all of the claim limitations as set forth above.
In addition, modified of Carroll with Zaban discloses that the cladding can be used to propagate light of appropriate wavelengths to photovoltaic devices which have sensitivity in that wavelength (See Zaban Abstract).
Bosham discloses that cladding materials can further be tailored to propagate only certain wavelengths of light by patterning cladding ([0046]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cladding layer of modified Carroll by patterning it as disclosed by Bosham because it will allow for the formation of a selective wavelength transmission layer.
With regards to “forming resonators” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 21 recites that the optical fiber has a length exceeding 1 km. Carroll discloses that optical fiber has a length of 1 mm ([0033]). No teaching, suggestion, or motivation to increase the length of the optical fiber to exceed 1 km can be found in the prior art.
Response to Arguments
Applicant argues claim 1 is amended to overcome the prior art rejection of record by reciting “an optical core adapted to deliver high-power laser transmission” . As noted in the rejection above, this limitation is considered intended use. 
With regards to the remainder of the arguments, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the reference used in the prior rejection of record Applicant specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726